 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDSpartus CorporationandInternational Union of Elec-trical,Radio and Machine Workers,AFL-CIO,CLC andits Local 664.Cases 26-CA-3879 and 26-RC-3895January 27, 1972DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND JENKINSOn August 16, 1971, Trial Examiner Jerry B. Stoneissued the attached Decision in this proceeding. There-after, the Respondent and the General Counsel filedexceptions and supporting briefs, and the Respondentfiled a brief in answer to General Counsel's exceptionsto the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions and to adopt hisrecommended Order, as modified herein.1.The Trial Examiner found, and we agree, that theRespondent, by conduct of its supervisors, engaged incoercive interrogation of employees in violation of Sec-tion 8(a)(1) of the Act. The Trial Examiner found nounlawful interrogation in Supervisor Bradford's inter-rogation of employee Young and Supervisor Robert-son's interrogation of employee Jackson. We disagree.Bradford asked Young what she would do if theUnion "got in" and she was laid off. Robertson askedJackson if she had been reading the Respondent's post-ers and signs and told her that she should pay attentionto them. Thereafter, Robertson asked here whether shehad paid any attention to the posters and signs and hadgiven any more thought to the Union. It is clear thatBradford's question contained an implied threat of re-prisal and that Robertson's warning was designed toinduce Jackson to reveal her views about the Union. Inthese circumstances, and in view of Respondent's ex-tensive antiunion campaign and against a backgroundof other unlawful conduct, we find that this interroga-tion had a coercive effect upon the employees, andRespondent thereby violated Section 8(a)(1) of the Act.'The Respondent has excepted to certain credibility findings made bythe Trial Examiner It is the Board's established policy not to overrule a TrialExaminer's resolutions with respect to credibility unless the clear prepon-derance of all of the relevant evidence convinces us that the resolutions wereincorrectStandard Dry Wall Products, Inc.,91 NLRB 544, enfd 188 F 2d362 (C A 3) We have carefully examined the record and find no basis forreversing his findings195 NLRB No. 172.The record shows that Vice President Gold, in hisspeeches to employees after November 23 and 24, 1970,informed the employees that he had offers to move theplant. The Trial Examiner found, and ourdissentingcolleague agrees,that Gold also said that he was notgoing to move and therefore such statements did notexceed the permissible bounds of protected speech. Wedo not agree either with the Trial Examiner, or withour dissenting colleague's view, that there are logicalproblems in finding that a man who says he isnot goingtomove is perhaps threatening that in fact he willmove.The problem is not one of logic, but rather of analysisof context.We have been told, many years ago, thatwords are not pebblesin alienjuxtaposition.' They taketheirmeaning from theirsurroundings.Recall thatMarc Antony said not once, but many times, thatBrutus was an honorable man. Yet ourdissenting col-league would, we think, join us infindingthatMarcAntony wastellinghis audience thatBrutus was not anhonorable man. So much for logic. We are satisfied thatthe logical problems are far from insuperable.Concerning the context, we have held, inagreementwith the Trial Examiner, that the general tenor of Re-spondent's campaigncomes within the bounds of freespeech. That doesnot mean, in our view, that we candisregard the Respondent's arguments in assessing theconduct now before us. The Respondent pointed notonly to the violence that attends strikesin many cases,but also to the possibility of plant closing, and theactual closing of an RCA plant. Against that back-ground the Respondent then pointed out that it hadoffers to move its plant, but added that it had no presentintention of moving. It is hard, in fact, impossible, forus to believe that Respondent was undercutting theentire thrust of its campaign by this one denial, or theemployees would so consider it. We have found, inagreement with the Trial Examiner, that the Respond-ent didengage invarious forms of coercive interroga-tion. The Respondent let the employees know, as it hadevery right to do, that it was opposed to the Union.Respondent's campaignmaterialemphasized plantclosings and removals in other unionorganizing situa-tions. Employees who read this material, as Respond-ent intended them to do, could hardly fail to under-stand that the Respondent was letting them know thatithad the opportunity to move as a link in a chainindicating that what had happened elsewhere couldhappen here. Unless this were Respondent'smessage,itwas unnecessary for it to inform employees of anaction that the Respondent did not intend to take. In-deed, the problems of logic, if any exist here, lie inconstruing Respondent's message so as to undercut one'Learned Hand,speakingfor the Second Circuit inNLR B v Feder-bush Company, Inc.,121 F.2d 954 SPARTUS CORPORATION135of the major props ofits campaign.We would thereforehold, despite Gold's statement that he did not intendto move, that he did impliedly threaten to move if theUnion were chosen, and that he thereby violated Sec-tion 8(a)(1) of the Act.33.The Trial Examiner found that the Respondent'sexhibition of the film, "And Women Must Weep," onSeptember 29, 1970, did not reveal a threat that strikesare inevitable because of employer action and thereforedid not violate Section 8(a)(1) of the Act. We find meritin the General Counsel's contention that, in the contextof this case, the exhibition of the film was a violationof Section8(a)(1).'The record shows and we have found that the Re-spondent's supervisors committed numerous violationsof Section 8(a)(1) of the Act, which included coerciveinterrogation of employees,warnings, andthreats. Inaddition, the record shows that before Vice PresidentGold showed the film he told the assembled employeesof the dangers of having a union come into the plant.The record also shows that the Respondent made clearits strongunion animusin Gold's speeches, in literaturedistributed to the employees,and signsposted aboutthe plant. In these circumstances, we find that theshowing of the film constituted a clear threat of reprisalor force against the employees if they chose the Unionas theirbargainingrepresentative. Accordingly, we find'Chairman Miller would adopt all the Trial Examiner's conclusions re-garding the 8(a)(1) allegations.With respect to this alleged"threat," Goldsaid he would not move.The Chairman is of the view that where an em-ployer says he would not move,logic suggests that there are problems infinding that he is threatening to move. The Chairman believes the case ofMarc Antony, cited by his colleagues, to be distinguishable Perhaps more,or at least certainly not less, in point isTuberville v Savage,1Mod Rep.3, 86 Eng Rep 684 (1669),familiar to all first-year law students In thatcase,the statement"if it were not assize-time,Iwould not take such lan-guage from you" was held not be an assault,since in fact,itwas assize timeThe alleged"threat,"as in this case, carried with its own negation. So muchfor venerable antiquity.As to the contextual framework,the evidence indicates to the Chairmanthat Gold's references to his refusals of offers to sell or move the plant werein the context of a speech in which he was attempting to show that he hada continuing personal interest in the success of the plant and the well-beingof its employees,and thus attempting to persuade them that they did notneed a union The references to the RCA closing occurred at a different timein the campaign and in a different context Therewere,so far as the recordshows, designed to indicate that even though a long strike had producedincreases in benefits,the fact that the employees had a union contract didnot give them security against a plant shutdown caused by economic neces-sityNowhere in this campaignmaterial wasthere any indication that anycompany had,or could,close down in retaliation against a union, andnowhere did Gold threaten that he would do so The Chairman is of the viewthat his colleagues in reviewing the context have again strained,and indeedbroken, and logical strand between the facts and their conclusions'As indicated, Chairman Miller would adopt the Trial Examiner'sfinding His views are in conformity with'those of the various courts ofappeals, including the Court of Appeals for the Fifth Circuit, the circuit inwhich this case aroseSouthwire Company v. N.L.R.B.,383 F 2d 235,240-242 (C A5),N.L R B. v. Hawthorn Company,404 F 2d 1205, 1214(C A.8);Kellwood Co v NL R.B.,434 F 2d 1069, 1072-73 (C A 8),Luxuray of New York,Divisionof Beaunit Corporation v NL.R.B,447F 2d 112 (C A 2) He is of the view that free speech is not renderedunprotected by other improper conduct The other conduct may propeilybe restrained,but the free speech may notthat the Respondent, by the exhibition of the film, vi-olated Section 8(a)(1) of the Act.'ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner, as modified below, and hereby or-ders that the Respondent, Spartus Corporation, Louis-ville,Mississippi, its officers, agents, successors, andassigns, shall take the action set forth in the Trial Ex-aminer's recommended Order, as herein modified.1. Insert the following as paragraph 1(d):"(d) Threatening to move the plant if the employeesselect a unionin anNLRB representation election."-2.Reletter the present paragraph 1(d) as 1(e), andsubstitute "In any other manner" for "In any like man-ner."3.Delete the number 2 from the sentence: "IT ISFURTHER RECOMMENDED that Objections 1, 2, 3, 6,8, and 12 be overruled."4. Substitute the attached notice for the Trial Ex-aminer's notice.IT IS FURTHER ORDERED that the election held inCase 26-RC-3895 on December 18, 1970, be, and ithereby is, set aside, and that the case be remanded tothe Regional Director for Region 26 for the conduct ofa second election.[Direction of Second Election' omitted from publica-tion.]'The Board has consistently taken the position that the exhibition of thisfilm againsta background of demonstratedunion animusis a violation ofSec 8(a)(1) of the ActSee Southwire Company,159 NLRB 394, 395,Hawthorn Company,166 NLRB 251,Kellwood Company, OttenheimerDivision,supra,LuxurayofNew York,DivisionofBeaunit Corporation,185NLRB No 15,SpeedQueen, a DivisionofMcGraw-Edison Co,192 NLRBNo 142.While the Court of Appeals for the Fifth Circuit has held the exhibitionof the film protected speech underSec 8(c) of the Act, it stated, "We beginby sayingthat whateverthe case, the film is not anunfair labor practiceunless it amountsto a threat of reprisal or force by Respondentagainst itsemployeesor a promiseof benefit " SouthwireCompany, supra,fn 1In order toassurethat all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties tothe election should have access to a list of voters and their ad-dresses which may be used to communicate with themExcelsior UnderwearInc,156 NLRB 1236,NL.R.B v Wyman-Gordon Company,394 U S 759Accordingly,it ishereby directed that an election eligibility list, containingthe names and addresses of all the eligible voters, must be filed by theEmployer withthe RegionalDirector for Region 26 within 7 days after thedate of issuance of the Notice of Second Election by the Regional DirectorThe Regional Director shall make thelistavailableto all parties to theelectionNo extension of time to file this list shall be granted by the RegionalDirector except in extraordinary circumstances Failure to comply with thisrequirement shall be grounds for setting aside the election whenever properobjections are filed 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOTinterrogate our employees concerningtheir or other employees'union affiliation or activitiesor voting desires in an NLRB representation election ina manner constituting interference,restraint,or coer-cion within the meaning of Section 8(a)(1) ofthe Act.WE WILL NOTinstruct employees to conduct pollsor interrogate fellow employees as to their union activi-ties,desires, and voting desires as regards an NLRBrepresentation election.WE WILL NOTinstruct employees to report back theresults of interrogation and polls concerning other em-ployees' union activities,desires, and voting desires asregards theNLRBrepresentation election.WE WILL NOTthreaten to move the plant if the em-ployees select a union in an NLRB representation elec-tion.WE WILL NOTin any other manner interfere with,restrain,or coerce our employees in the exercise of theirright to self-organization, to bargain collectivelythrough representatives of their own choosing, or toengage in concerted activitiesfor thepurpose of collec-tive bargaining or other mutual aid or protection asguaranteed by Section7 of the Act, or torefrain fromany and all such activities.SPARTUS CORPORATION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 746 Federal Office Building,167 North MainStreet,Memphis, Tennessee 38103, Telephone 901-534-3161.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJERRY B. STONE, Trial Examiner:Thisproceeding, underSections10(b) and 9 ofthe NationalLaborRelations Act, asamended,was tried pursuant to due noticeon April 20, 21,22, and 23, 1971, atLouisville,Mississippi.The charge and amended charge(Case 26-CA-3879) werefiled on December28, 1970, and February 5, 1971, respec-tively.The complaint in this matter was issued on February11, 1971.The petition in Case 26-RC-3895 was filed on October 26,1970. Thereafter,pursuant to a Stipulation for CertificationUpon Consent Election executed by the parties and approvedby theRegional Director for Region 26 of the National LaborRelations Board on November 23, 1970, an election by secretballot was conducted in Case 26-RC-3895 on December 18,1970, under the direction and supervision of said RegionalDirector.The tally ofballots, furnished the parties,revealsthat a majority of the eligible voters cast their ballots againstthe Petitioner.Challenged ballots were not sufficient in num-ber to affect the results of the election.On December28, 1970,the Petitioner filed timely objec-tions to conduct affecting the results of the election. Aftercausing an investigation thereof,the said Regional Directorissued and served on the parties his Report on Objections onFebruary3, 1971, andon February 4, 1971, an errata correct-ing said report in certain respects.In his report, as corrected,the Regional Director recommended to the Board that Peti-tioner'sObjections 5, 7, that portion of 8 concerning AlgieHoward, 10, 11, 13, and 15 be overruled.Having found thatObjections1, 2, 3, 4, 6, the remaining portion of 8, 9, 12, and14 raised issues which would best be resolved on the basis ofthe record testimony,he recommended that Case 26-RC-3895 be consolidated with Case 26-CA-3879,which involvedthe same issues,for the purpose of resolving the issues raisedby said Objections on the basis of record testimony before aTrial Examiner.No exceptions having been timely filed to the RegionalDirector's report,as corrected, the Board(1) adopted theRegional Director's recommendations, (2) overruled Peti-tioner'sObjections 5, 7, that portion of 8 concerning AlgieHoward,10, 11, 13, and 15, (3) ordered a hearing for thepurpose of receiving evidence to resolve the issues raised byPetitioner's Objections1, 2, 3, 4, 6,the remaining portion of8,9, 12, and 14, (4) ordered that such hearing might beconsolidated with Case26-CA-3879,(5) ordered in effectthat the Trial Examiner designated for the purpose of con-ducting such hearing prepare and cause to be served on theparties a report containing resolutions of credibility of wit-nesses,findings of fact,and recommendations as to the dispo-sition of said Objections.The Board further adverted theparties to the Board'sRules and Regulations with respect tothe filing of exceptions to such report.The Board furtherremanded the matter to the Regional Director for the pur-pose of arranging such hearing and authorized said RegionalDirector to issue notice thereof.Thereafter,the RegionalDirector for Region 26 duly consolidatedCases 26-CA-3879and 26-RC-3895 forpurpose of hearing, ruling,and decisionby a Trial Examiner,provided thereafter for transferencethereof and continuancebefore theBoard,and set forth thatthe provisions of Sections102.46 and 102.69(e) of the Board'sRules and Regulations should govern the filing of exceptionstheretoThe unfair labor practice issues are essentially whetherRespondent has (1) violated Section 8(a)(1) of the Act byunlawful interrogation as to union activities or desires, bythreats of reprisals or futility in selection of a union represent-ative,and other acts and(2) violated Section 8(a)(3) of theAct by discriminating in the award of overtime to threenamed employees.The objectionsconcern essentially the same issues. At thehearing,the ChargingParty withdrewone of theobjectionsObjection 14.All partieswere affordedfull opportunityto participate inthe proceeding,and the General Counsel, Charging Party, SPARTUS CORPORATION137and Respondent all filed briefs which have been considered.'Upon the entire record in the case and from my observa-tion of the witnesses, I hereby make the following:FINDINGS OF FACTITHE BUSINESS OF THE EMPLOYER'Spartus Corporation, the Respondent, is now, and has beenat all times material herein, a corporation with a plant andplace of business located at Louisville, Mississippi, where itis engaged in the manufacture and sale of clocks.During the 12 months preceding February 11, 1971, Re-spondent, in the course and conduct of its business opera-tions, sold and shipped products valuedin excessof $50,000directly to points located outside the State of Mississippi, andduring the same period Respondent purchased and receivedat its Louisville,Mississippi,location materials and suppliesvalued in excess of $50,000 directly from points outside theState of Mississippi.Based on the foregoing, and as conceded by the Respond-ent (Employer), it is concluded and found that the Respond-ent is now,and has been at all times material herein, anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVED3InternationalUnion of Electrical,Radio and MachineWorkers, AFL-CIO, CLC and its Local 664,are, and havebeen at all times material herein,labor organizations withinthe meaning of Section2(5) of the Act.It is so concluded andfound.IIITHE UNFAIR LABOR PRACTICES ANDTHE OBJECTIONS TO THE ELECTIONA. Preliminary IssuesSupervisor Status'At all times material herein, the following named personsoccupied the positions set opposite their names and havebeen, and are now, agents of Respondent at its Louisville,Mississippi, location, acting on its behalf, and are supervisorswithin the meaning of Section 2(11) of the Act:Allan Gold-vice presidentJack Pendergast-plant superintendentMartha Daly-personnel managerThomas Bradford-supervisorHelen Goodin-supervisorRespondent in his brief moved to correct the transcript at p 792, 1. 1The General Counsel opposed this motion. I have had the official reportercheck her records with respect to this testimony The official reporter hasreported that the written transcript is in error as contended by the Respond-ent The official reporter has been advised to issue an errata in such regard,and the motion tocorrectthe transcript is hereby granted The Respondentalsomoved by motion at a later date to reopen the record for receipt ofevidence as to correctness of the transcript and for receipt of certain otherevidence The other evidence sought to be adduced is not shown to be newlydiscovered or to have been unavailable at time of trial Considering all ofthe foregoing, Respondent's motion, opposed by the General Counsel, isdeniedThe facts are based on the pleadings and admissions thereinThe facts are based on the pleadings and admissions thereinThe facts are based on the pleadings, admissions therein, and stipula-tions by the parties The Respondent admits "supervisory" status of thenamed individuals but denies in effect that they were agents of RespondentAs "supervisors" the persons set forth are "agents" within the meaning ofthe Act for the conduct found to have been engaged in by them in this case.Harry Kwasniewski-supervisorRuby Robertson-assistant supervisorDon Kemp-foremanB. Alleged Conduct of Thomas BradfordThe General Counsel in his complaint alleged that Re-spondent, by its supervisor and agent, Thomas Bradford, onor about December 4 and 15, 1970, at its Louisville, Missis-sippi, plant, engaged in the following acts and conduct:(1) Interrogated employees as to how they felt about theUnion.(2) Interro*ated an employee as to what she would do if theUnion camein andthe plant went on strike.(3) Instructed employees to interrogate and poll each em-ployee individually as to whether they wanted the Union ornot and to report the results back to him.1. Interrogation of MosleyThe General Counsel contends and, through witness Mos-leelicited testimony to the effect that several weeks prior toK election on December 18, 1970, Supervisor Bradfordspoke to employees at his desk about the mechanics of mak-ing a proper ballot and asked Mosley in effect who he wasgoing to vote for. Bradford in his testimony denied engagingin the alleged interrogation of Mosely. Bradford testified con-cerning speaking to employees about how to mark a properballot. Bradford also testified to a conversation with Mosleywherein Mosley told Bradford in effect that Mosley wantedto be neutral. Mosley in a pretrial affidavit specifically setforth that Bradford did not ask questions as to whether theemployees were going to vote for the Union during the con-versation concerning how to mark the ballots. I am convincedthat Mosley's testimony is a confused and inaccurate recollec-tion of what actually occurred, and I discredit his testimonyas to the alleged interrogation of how he was going to vote.I credit Bradford's denial of the alleged interrogation of Mos-ley.2. Interrogation of NortonHandsol Norton's credited and uncontradicted testimonyreveals that on the Wednesday before the election (December18, 1971) Supervisor Bradford asked him why he was wearinga union button. Norton told Bradford that he was wearing thebutton to better himself.Although it is clear that Supervisor Bradford asked a ques-tion relating to Norton's union activities and desires, the totalcircumstances do not reveal that such questioning was of atype to interfere, restrain, or coerce employees in the exerciseof Section 7 rights. Norton's union interests were clearlyshown by the wearing of the button. Within the purview ofRespondent's right to set forth its views and arguments relat-ing to unionism,the question at most served as a means toopen a discussion on viewpoints. Accordingly, such interro-gationdoes not constitute conduct violative of Section8(a)(1)of the Act.3. Interrogation of Aliceteen YoungIn support of the allegation that Respondent "Interrogatedan employee as to what she would do if the Union came inand the plant went on strike," the General Counsel appar-ently presented the testimony of Aliceteen Young. Youngcredibly testified to the effect that Supervisor Bradford askedher what she would do if the Union "got in" and she werelaid off. This testimony in no way inquires as to employeedesire or intent with respect to striking or union activity. Itis clear that this evidence is insufficient to support the com- 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDplaint allegation and that such evidence is insufficient to re-veal conduct violative of Section 8(a)(1) of the Act.4. Instructions to poll and interrogate'Icredit the composite testimony of Mosley and EthelYoung to the effect that Supervisor Bradford, a week beforethe December 18, 1970, NLRB elections, (1) told Mosley togo around and ask employees how they were going to vote inthe NLRB election and to report back and (2) told Young totake a pad of paper and to ask employees how they were goingto vote in the NLRB election and to report back.Considering all of the foregoing, I conclude and find thatRespondent, by Bradford,as alleged,on or about December15, 1970, instructed employees to interrogate and poll otheremployees as to whether they wanted the Union or not andto report the results back to him. Such conduct is violativeof Section 8(a)(1) of the Act.C. Alleged Interrogation by Ruby RobertsonThe General Counsel in his complaint alleged that Re-spondent, by its supervisor and agent, Ruby Robertson, dur-ing the last part of November 1970, the exact date beingunknown, and on or about December 4, 1970, at its Louis-ville,Mississippi, plant, interrogated an employee concerningher union membership, activities, and desires.The facts may be summarized as follows.' Toward the lastof November 1970, Supervisor Robertson spoke to employeeLuedan Jackson. Robertson asked Jackson if she had beenreading the posters and signs and told her that she should payattention to the posters and signs. Luedan Jackson toldSupervisor Robertson that she would do so.Two weeks later Supervisor Robertson again brought upthe question of whether Jackson had paid any attention to thepostersand signs.Robertson, in such respects, asked if Jack-son had given any more thought to the Union. Jackson toldRobertson that she had prayed over it and would pray overit.During the discussion Robertson related that unionscaused strikes.Considering all of the foregoing, I conclude and find thatthe interrogation by Robertson of Jackson, on the two occa-sions,did not constitute interrogation which unlawfullyprobed as to union activities or desires. Thus, it may be saidthat the questions did not go beyond the area of preliminaryand lawful inquiry. Certainly an inquiry as to whether anemployee has read some of the company postersand signsdoes not unlawfully probe into the employees' union activitiesor desires. Nor does the question as to whether an employeehas given more thought to the union situation probe intounion activities or desires. Accordingly, it is concluded andfound that such conduct does not constitute conduct violativeof Section 8(a)(1) of the Act.D. Alleged Conduct of Don KempThe General Counsel in his complaint alleged that Re-spondent, by its supervisor and agent, Don Kemp, on orabout December 4 and December 16, 1970, at its Louisville,Mississippi, plant, engaged in the following acts and conduct:(a) interrogated an employee about the identity of a unionorganizer and the employee's desires concerning the Unioncoming into the plant and (b) threatened an employee by'The facts are based on a composite of the credited testimony of Mosleyand Ethel Young I discredit the testimony of Bradfordinconsistentwith thefacts found The credibility resolution made herein is based on compositeconsiderations of demeanor and logical consistency of facts'The facts are based on Luedan Jackson's credited testimonytellingher he knew she would vote right; if she did not, therewould not be any bread on the table.The witnesses to the aboveissues wereLily B. Austin andSupervisor Kemp. The issue essentially is one of credibility.Although the demeanorappearancesof the witnesses weresubstantiallysimilar,I am persuadedthat Austin appearedmore forthright, truthful,and completein her testimony thendid Kemp in his. Considering this and the logical consistencyof all the facts, I credit her testimonyin general and especiallywith respect to the areas of conflict between her testimonyand that of Kemp.Accordingly, the facts, from a composite of the creditedtestimony of the witnesses, are as follows. Two weeks beforethe NLRB election on December 18, 1970, Supervisor Kempapproached Austin at workbetween midnight and 5 a.m.,told her he wanted to know who theunion manwas, told herthat he had asked Farris Hopkins, and asked if she knew whothe unionman was.Kemp also asked Austin what shethought about the Unioncoming in.Kemp told Austin thathe thought things were fine.On December 16, 1970, Kemp approached Austin at hermachine and told her that he knew she was going to voteright; if not, there would be no bread on the table for Sherman(her husband). Kemp told Austin that because she rode with"Betty" she did not have to worry; no one would know howshe voted.Considering the foregoing, I conclude and find that Re-spondent, by Kemp,as alleged,engaged incoercive interroga-tion as to employee union activitiesand desiresand threat-ened reprisals to such employee if she did not vote right inthe NLRB-scheduled election. Such conduct is violative ofSection 8(a)(1) of the Act. It is so concluded and found.E. Alleged Conduct of Helen GoodinThe General Counsel in his complaintalleges that Re-spondent, by its supervisor and agent, Helen Goodin, on orabout the dates listed below,at itsLouisville,Mississippi,plant,engaged inthe following acts and conduct:(a)On or about December 1, 1970, interrogated an em-ployee as to how she was going to vote.(b) On or about December 14, 1970, interrogated an em-ployee as to who had persuaded her to wear the union button.(c)On or about December 14, 1970,interrogated an em-ployee as to why she waswearing a unionbutton.(d) On or about December 14, 1970,interrogated an em-ployee as to why she wantedto wear a unionbutton.(e)On or about December 14, 1970, threatened an em-ployee that it would be futile to select a union as collective-bargainingrepresentativebecause aunion could not give theemployees any money, only Respondent could do that.(f)On or about December 14, 1970, asked an employee ifshe would wear a "vote no" button.1. Interrogation-December 1, 1970It appears that the testimony of witness Lee was offered bythe General Counsel to establishthe allegation, (a) above, asto interrogation on December 1, 1970. First it should benoted that Lee's ability to place the eventtimewise is insuffi-cient to establish that the event occurred on or aroundDecember 1, 1970, or within the objection time period (Octo-ber 26, 1970, to December 18, 1970). On directexamination,Lee's testimony was to the effect that she overheard Super-visor Goodin ask employee Prysock "how she wasgoing tovote " On cross-examination, Lee's testimony was to theeffect that Goodin asked Prysock whether Prysock had madeup her mind as to how she was going to vote. I am persuadedthat Lee's direct testimony was conclusionaryin nature, waswhat Lee thought was meant, and was not what was said. SPARTUS CORPORATIONAccordingly, the evidence falls to establish the facts as al-leged. Further, the evidence is insufficient to establish objec-tionable conduct thereto as related to the representation caseissues.'2.Events of December14, 1970:Goodin's conversation with HathorenHathoren and Goodin testified concerning a conversationthat Goodin had with Hathoren on December 14, 1970. Ha-thoren's version of the events, if believed, would establishRespondent's conduct violative of Section 8(a)(1). Goodin'sversion of the events, if believed, reveals nonviolative con-duct.Considering the demeanor of the two witnesses andtheir appearances as to objectiveness and reliability, I findGoodin to appear to be the more truthful, objective, andreliable witness. I credit Goodin's testimony as to the factsconcerningthe events of December 14, 1970, and the conver-sation she had withHathoren.I discredit Hathoren's tes-timony inconsistent with the facts found. The facts as to theconversation between Goodin and Hathoren on December14, 1970, are revealed by the following excerpts from Goo-din's credited testimony:Q. [By Mr.Banta]All right. Do you recall any conver-sation with Margaret Hathoren about a union button?A. Yes.Q.When did this conversation take place?A. On Monday before the election.Q. Do you remember where the conversation tookplace?A. It was at her work station.Q. Do you remember what time it was?A. It was around 10:00 o'clock. It was after we hadalready been on break.Q.Was anyone else present?A. No.Q.What was said in the conversation?A. I walked up to her, and I said, "Margaret", andwhen I called her name, she interrupted me, and shesaid, "Helen, I know you are wondering why I am wear-ing this union button".And I said, "Margaret, that is your own privilege".And she said, "I think we need a union". She said,"We need to have a voice in what is going on".And I said to her, "Margaret, there is one thing I wantyou to remember, that Mr. Gold is the boss, and Mr.Gold is going to be the boss whether there is a union ornot, and that Mr. Gold is the one that signs our paychecks"Considering all of the foregoing, I conclude and find thefacts do not reveal that Supervisor Goodin engaged in con-duct in such conversation violative of Section 8(a)(1) of theAct.'It is noted that the unfair labor practice pleadings in this case werespecific and alluded to theinterrogationof anemployee byGoodin TheObjections raise more general issues thertoWitness Gregory testified to theeffect that in December 1970, before the election on December 18, 1970,Supervisor Goodin questioned her as to how she was going to vote Cross-examinationof Gregoryrevealed that,instead of interrogation,Goodinexpressed hope that Gregory was thinking of how she was going to voteGoodin's credited testimony was to a simi:ar effect that she spoke about theseriousness of the election and that Gregory should give serious thought toher vote The facts relating to Goodin's talk with Gregory reveal neitherconduct violative of Section 8(a)(1) of the Act nor conduct that interferredwith the NLRB election held on December 18, 19701393.Events of December 15, 1970:Goodin-Manning conversationDuring the week of the NLRB election (on December 18),Supervisor Goodin and employee Manning had a conversa-tion about "vote no" buttons. The testimony of witnessesGoodin andManning asto the event of such conversation isin conflict. Considering the two witnesses, their demeanor,and the testing of their testimony on cross-examination, I findGoodin to appear to be the more objective, truthful, andreliable witness. I credit Goodin's testimony as to the eventsand discreditManning's testimony inconsistent therewith.What occurred is revealed by the following credited ex-cerpts of Goodin's testimony:Q. Did you ever talk to Shirley Manning about a "voteno" button?A. Yes, sir.Q. When did you have a conversation with her abouta "vote no" button?A. It was on Tuesday before the election in the after-noon.Q. Do you remember when this conversation tookplace?A. It was at her work station.Q.Was anybody else around?A. No, sir.Q. Would you tell us what happened in the conversa-tion?A. I walked up to Shirley, and I said, "Shirley, itwould lookgoodif you wore a "vote no" button." I said,"You are a lead girl and you are supposed to besettingan example, and that I believe the inspectors that workunder you would wear a vote no button if you would."Q. Did Shirley Manning say anything?A. Yes. She said, "Why aren't you wearing a button",and I said, "Well, believe me, Shirley, if I could vote, Iwould wear a button".And she said,"I am goingto vote no, but I am notgoing to wear a button".And I said, "Well, that's fine, Shirley". I said, "Youwill have to make that decision for yourself'.Q. Do you recall anything else in that conversation?A. No, sirQ. Did you have any other conversations with ShirleyManning about a "vote no" button?A. No, sir.Considering all of the foregoing, I conclude and find, asalleged, that Respondent, by Goodin, spoke coercively to anemployee about wearing a "vote no" button. Such conduct isviolative of Section 8(a)(1) of the Act. It is so concluded andfound 'F.The Film "And Women Must Weep"The General Counsel in his complaint alleges that Re-spondent, on or about September 29, 1970, at its Louisville,Mississippi, plant, coerced, intimidated, and threatened itsemployees by showing them the film "And Women MustWeep."The Respondent admits the allegation with respect to theshowing of the film to employees, but denies that the filmcoerced, intimidated, or threatened employees.Suffice it to say that the totality of the credited testimony reveals Goo-din's open support of the use of the "vote no" buttons I creditthe testimonyof witnesses to such effect and discredit all contrary testimony of otherwitnesses 140DECISIONSOF NATIONALLABOR RELATIONS BOARDThe parties stipulated to the effect that the film was thesame film as involved in a number of Board and court deci-sions. The parties agreed that the Trial Examiner could takeofficial notice of the film in such records.Despite some dialogue by counsel at the hearing to theeffect that the Board had already litigated the issue ofwhether the film constituted conduct violative of Section8(a)(1) of the Act, it cannot be said that the litigation of theissue in certain representation cases resolves the issue herein.Nor can it be said that the litigation of an 8(a)(1) issue asregards the film in the unfair labor practice cases referred toresolves the issues herein. The Board's finding of 8(a)(1) con-duct with respect to the film in the cases cited was not afinding of aper senature but was a finding of an 8(a)(1)violation under all of the circumstances. Thus, the film itselfhas to be evaluated in the context of all of the surroundingfacts.Suffice it to say, I have viewed the film itself and have readthe factual description of the film as related in the Board andcourt cases concerning the film and cited to me.' The film maybe said to be designed to appeal to emotions based on persua-sion as to morality, violence, strikes, and irresponsibility ofa union. The film does not purport to be telling the viewerthat the Union involved in this proceeding has engaged in theconduct set forth in the "film." It is designed to raise thespeculation that the selection of a union creates the possibilityof the dire consequences involved.In and of itself, the film does not reveal that any of the direconsequences set forth in the film flowed from actions of theemployer referred to therein, nor can it be interpreted that thedire consequences involved would flow from employer action.As I view the situation, for the film to be violative of Section8(a)(1) of the Act, the surrounding circumstances as revealedby other facts must add meaning to the film and reveal athreat that strikes are inevitable because of employer action.The other facts in this case do not so reveal. Accordingly, Iconclude and find.that the Respondent, by the showing of thefilm on September 29, 1970, did not engage in the coerciveconduct violative of Section 8(a)(1) of the Act.10G. Alleged Threats in Campaign MaterialThe General Counsel alleges in his complaint that Re-spondent, in literature distributed at its Louisville,Missis-sippi, plant, and through the mail to its employees during theperiod from on or about October 9, 1970, to on or aboutDecember 17, 1970; in a phonograph record mailed to em-ployees on or about December 11, 1970; and through signsposted at the Employer's plant from on or about October 9,1970, to on or about December 18, 1970, coerced its em-ployees by warning them of:(a) The inevitability of strikes with the dire consequenceswhich would follow if they selected the Union to representthem, including violence, loss of benefits, suffering, loss of jobsecurity, and no unemployment compensation.(b) The futility of selecting the Union to represent them.The evidence in the record concerning the above issuesconsisted of testimony of witnesses as to signs, written litera-ture, and the literature mailed to employees, and a writtendocument reflecting the phonograph record mailed to em-'Iwould note that the factual description of the film set forth in theopinion of the Fifth Circuit Court of Appeals inSouth wire Co. v NL R B.383 F 2d 235 (1967),reflects agood factual summary of the film. I adoptand incorporate such factual summary into this Decision.10Theshowingof the film on September 29, 1970, was prior to the filingof the petitionfor representation determination filed onOctober 26, 1970,in Case 26-RC-3395, and prior to electiontherein onDecember 18, 1970The "film" issue is not a part of the objection issue in 26-RC-3395.ployees. I have reviewed all of the evidence submitted onthese issues. It suffices to say that the evidence reveals strongelectioneering statements.In my opinion,the evidence doesnot reveal that Respondent, by such literature, phonographrecords, or signs, exceeded the permissible bounds of election-eering. The evidence does not reveal that strikes are inevitablebecause of Respondent's actions, nor does it reveal that it isRespondent's action which would cause any futility in selec-tion of the Union.Considering all of the facts," I conclude and find thatRespondent, by the mailing of literature and records to em-ployees and by the posting ofsigns,has not, as alleged, vi-olated Section 8(a)(1) of the Act. Nor has Respondent bysuch conductengaged inobjectionable conduct with respectto the NLRB election held on December 18, 1971.H. Alleged Warnings and Threats inAllan Gold's SpeechesThe General Counsel in his complaintallegesRespondent,by its supervisor and agent, Allan Gold, at its Louisville,Mississippi, plant, in speeches to employees on or aboutNovember 23 and 24 and December 15, 16, and 17, 1970, andat various meetings with employees from on or about Novem-ber 30, 1970, to on or about December 14, 1970,engaged inthe following acts and conduct:(a)Warned its employees of the inevitability of strikes if theUnion was selected as collective-bargaining representative.(b)Warned its employees of the futility of selecting theUnion as their collective-bargaining representative becausethe Respondent would not negotiate with the Union.(c)Threatened its employees that the plant would bemoved if the Union was voted in.Speeches of November 23 and 24, 197012Gold, in his testimony, at one place identified the "exhibit"as the "original" or "bona fide" copy. I find the question tobe an extremely close one as to whether the "exhibit" in therecord (as the "prepared written" speech) was the same as thespeech delivered. I am persuaded however, from Gold'struthful demeanor that the speeches he delivered are repre-sented by Respondent's Exhibit 11, and I am also persuadedby his truthful demeanor that his testimony should be cred-ited that he did not threaten employees that the Respondentwould not negotiate with the Union. Despite the fact thatGold appeared to be a truthful witness in general, I found itto be disturbing that he testified as if he had no independentrecollection of his speeches and wanted to rely on answers to" I incorporate by reference herein the specific exhibitsrelating to theliteraturemailed to employees, the phonograph record involved, and thespecific excerpts of witnesses'testimony as to the signs posted by the Re-spondent I am persuaded that inclusion in this Decision,otherwise,of suchfacts is not warranted." The facts as to the speeches of November 23 and 24, 1970, are basedon the credited testimony of Gold. Various General Counsel witnessestestified to the effect that Gold made speeches to a large number of em-ployees toward the last of November 1970 Essentially, most of the GeneralCounsel's witnesses who testified to such speeches testified in a conclusion-ary matter Gold testified to the effect that he delivered the speeches froma written prepared speech and did not add to or delete as to substance.Respondent presented two witnesses who allegedly read (to themselves) andfollowed along from copies of the same speech as Gold spoke However, thetotal testimony of the "corroborative"witnesses was presented in such away as to be completely unreliable as corroborative evidence Thus, suchwitnesses, while on the stand, either virtually did not look at the exhibitpurporting to be the speech or looked at it so rapidly as to negate any ideaof actual "knowledge" that it was thesamespeech. Further, the exhibitshown such witnesses was not the "copy" used by them-and allegedlysigned by them. SPARTUS CORPORATION141the effect that whatever he said was in the written speech.Considering all of the facts, however, I find Gold's testimonyas to the speeches more reliable than other witnesses' andcredit his testimony to the effect that Respondent's Exhibit11 reflected the substance of his speeches except for state-ments immaterial herein.It suffices to say that an examination of the prepared speechused by Gold reveals that he did not exceed the bounds ofpermissible conduct. The speech as a whole, while emphasiz-ing the possibility of strikes, in and of itself, or in context withall other facts in this case, does not reveal a threat of "inevita-bility" of strikes if the Union were selected as collective-bargaining representative of its employees, nor does it reveala warning that the Respondent would not negotiate with theUnion.The facts also reveal that Gold made other speeches tosmaller groups of employees after the November 23 and 24,1970, speeches. Suffice it to say these speeches were aboutstrikes, about certain plants that had moved, and about offersto him for moving,but he was not going to move.It sufficesto say that I do not find such speeches to exceed permissiblebounds.Considering all the foregoing, I conclude and find thatRespondent has not violated Section 8(a)(1) of the Act, byspeeches, as alleged.1.Alleged Coercion and IntimidationConcerning Work During MeetingsThe General Counsel alleges in his complaint that Re-spondent, from on or about November 30, 1970, to on orabout December 16, 1970, coerced and intimidated its em-ployees by requiring employees who were members of theUnion's organizing committee or who had engaged in unionactivities to work while other employees attended generalmeetings conducted by Respondent concerning the unionelection.The facts" reveal that, at one of the speeches given by Goldon November 23, 1970, some of the employees fainted orappeared to faint, that there was some coughing and somefeet shuffling, and that, at the end of the speech, union sup-porter Reetha Ryals asked if the Union couldn't have equaltime.14Thereafter, the Respondent, as a matter of policy, excludedknown union adherents from attendance at its antiunion cam-paign speeches. Instead, such employees were required towork at their regular job or at some other job that wasneeded. There is no evidence to show that any of the workassigned to employees on such occasion was more arduous orharder than such employees' normal duties.The issue as to the foregoing facts concerns whether theRespondent violated Section 8(a)(1) of the Act. As I see it,motivation is largely irrelevant on this issue. However, thefollowing is noted. Gold testified to the effect about the "dis-ruption" and "feet shuffling" at the November 23, 1970,speech, and he exhibited obvious displeasure at the "cough-ing" during that speech. Further, Gold referred to ReethaRyals' request on November 23, 1970, for "equal time" forthe Union. The Respondent clearly showed motivation toeliminate disruption and not to give union adherents accessto its arguments. This is shown by the fact that around thattime Respondent also ceased sending campaign literature toknown union adherents. Gold in his testimony attempted tobuild his case too strongly. Thus, Gold testified that he only" The factsare not in dispute and are based on a composite of thecredited aspects of all the testimony in the record" ° Several minor aspects of the facts are set forth in the discussionfollow-ing hereinwanted to talk to those who had not made up their minds.Despite this, the the facts are clear that those who had ap-peared to have decided against the Union were allowed toattend the speeches.Considering all of the foregoing, I am persuaded that thetotality of the facts does not reveal that Respondent inter-fered with, restrained, or coerced employees by its actions inexcluding known union adherents from its antiunion cam-paign speeches. At most, what is involved would constitutea tenuous academic argument as to alleged interference, re-straint, or coercion.Considering all of the foregoing, I conclude and find thatthe General Counsel has not established that Respondent hasviolated Section 8(a)(1) of the Act by the "exclusion" ofknown union adherents from antiunioncampaignspeeches."Accordingly, it will be recommended that allegations in thecomplaint, in such regard, be dismissed.J.Alleged Coercion Concerning Selectionof Employees for Overtime WorkThe General Counsel alleges in his complaint that Re-spondent, by its supervisor and agent, Helen Goodin, on orabout December 7, 1970, coerced and intimidated its em-ployees by failing to ask union organizing committee mem-bers or employees who engaged in union activities if theywould work extra hours during the holiday vacation when theplant was closed while giving other employees the oppor-tunity to work such additional hours.The Facts16On or about December7, 1970,Supervisor Goodin wentaround and asked some of her employees if they would workduring the holiday vacation time when the plant was closed.In making her rounds,Goodin bypassed and did not askemployees who were wearing union buttons as to whetherthey desired such work.The next morning a number of employees wearing unionbuttons confronted Goodin and questioned her about herfailure to ask them about such work.Goodin gave her expla-nation of the basis of selection of those employees she askedabout such work.It suffices to say that Goodin's explanationdid not appear to hold water.Later Goodin came back around with a complete list ofemployees and asked each and every employee under her asto whether,if they were asked to work during vacation time,they would do so." It is undisputed that the actual assign-ment of overtime work during the vacation period was on anondiscriminatory basis.Considering all of the foregoing, I conclude and find thatRespondent,by Goodin, on her initial survey of employeesfor work during the holiday vacation time,coerced and in-timidated employees by obviously avoiding inclusion of em-ployees who wore union buttons in the survey.Such conductis violative of Section 8(a)(1) of the Act. I so conclude andfind.1sSeeLuxuray of New York,185 NLRB No 15The facts are based on a composite of the credited aspects of thetestimony of Mobley,BonnieR Ryals, and Goodin" Other testimony alluded to Goodin having received such instructionsfrom her superiors prior to her first survey Suffice it to say, I do not creditsuch testimony It appearsunreasonableto believe that, had she been follow-ing such instructions earlier, she would have asked some of the employeesfor a second time about the vacation time1°The fact that a later proper survey was made and that workassignmenttherefrom was not discriminatory doesnot negate the messageof hostilityand discriminatory attitude expressed in the initial survey 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDK. The Overtime Discrimination IssueThe General Counsel in his complaint alleges in effect thatRespondent discriminatorily denied overtime work to em-ployees Mary Baker, Ethel Green, and Patsy Womble fromOctober 3, 1970, to on or about December 26, 1970. TheGeneral Counsel contends in effect that Ethel Green andPatsy Womble wore union buttons on October 2, 1970, andthat Respondent knew that Mary Baker was an active unionsupporter as of October 3, 1970. The General Counsel con-tends in effect that in the distribution of overtime on variousSaturdays, October 3, 10, 17, 24, 31, November 7, 21, andDecember 5, 1970, Respondent discriminated by not givingovertime work to the three above-named employees.The Respondent denies that it discriminated in the selec-tion of employees for overtime work. The Respondent con-tends that it did not consider the union activities or desiresof the above-named employees in selection or nonselection ofemployees for overtime work. The Respondent contends thatits policy is to select the best employee to do the work best.The evidence relating to Respondent's policy and pastpractice of overtime work assignment is limited to the tes-timony of General Counsel witnesses Baker, Green, andWomble and Respondent witness Robertson.No records as to overtime work prior to October 3, 1970,were offered by either side. There is no basis for comparisonof such records therefor with records offered as to overtimework after October 3, 1970. General Counsel offered evidenceas to certain employees who worked on the various Saturdaysset forth above. These records, however, contained the namesand hours of some employees who worked on the second shiftand thus who were merely completing their regular hours onSaturday. The General Counsel's Exhibits 7-11 in this regarddid not purport to be complete and in fact are revealed notto be complete when compared with Respondent's Exhibit 12covering assembly line 1. On the other hand, Respondent'sExhibit 12 reveals itself to be inaccurate as to the overtimeemployment of Louise Moorehead on October 3, 1970.During the alleged discriminatory period, it may be saidthat Respondent made assignment of overtime work for (1)line assembly work and (2) subassembly work.1.Line assembly workThe Respondent has up to six assembly lines in department15. Involved in this proceeding are overtime work assign-ments as regards assembly lines 1 and 2. The three allegeddiscriminatees worked on assembly line 1. The overtime workassignments of line assembly work in the alleged discrimina-tory period occurred on October 3 and 17, 1970.Assembly line 1, in terms of designation of employee com-plement, includes some 17 employees. The physical placesetup where line 1 works is larger than the physical placesetup of the other lines. Assembly lines, other than line 1,normally include less than 17 employees.The Respondent produces three chime-type clocks, includ-ing clock No. 930, which necessitate the usage of 17 em-ployees. The physical setup of the lines makes it more conven-ient for the production of the chime-type clocks on assemblyline I than on the other assembly lines. Generally assemblyline 1 is more experienced on the production of chime-typeclocks than the other lines. Other assembly lines can and do,however, produce the chime-type clock.The Respondent's practice and policy in the assignment ofovertime work to assembly lines, as revelant to the issues inthis case, is as follows. If an assembly line is producing acertain type of clock, and no other line is engaged in similarproduction, such line is assigned overtime work if needed forsuch clock.Alleged discriminatees (Green, Baker, and Womble) hadall performed overtime line assembly work in past years. Suchovertime line assembly work in 1968 and 1969 had beenperformed at times during the regular workweek (before andafter normal work hours) and on Saturdays.The "overtime" season normally runs from around Sep-tember to Christmas. The Respondent appears to have onlyutilized overtime line assembly work on Saturdays in the1970 season. From late August or early Setpember 1970,employees Green, Baker, and Womble were utilized for over-time work on Saturday on several occasions.Green testified to the effect that in 1970 she had workedfour Saturdays on overtime work, that she had worked oneor two times on overtime assembly line work, and that shehad done some subassembly work on Saturdays. Wombletestified to the effect that she had performed overtime assem-bly line work on Saturdays and that she believed that she hadworked three to four Saturdays on overtime line assemblywork. Baker testified to the effect that she had worked fouror five times on overtime work on Saturdays and that someof the work was on line assembly and some on subassembly.As indicated, the record is barren of record-type evidenceon this issue. From observation of the witnesses as they tes-tified, I am persuaded that the witnesses may not have deli-neated the times of work accurately prior to October 2, 1970.The testimony does not reveal precisely the number of timesthat assembly line I ran on Saturdays in 1970 prior to Octo-ber 3, 1970. None of the witnesses appeared to have a preciseknowledge as to the times that line assembly overtime workoccurred. Thus, Womble in her testimony revealed a doubtas to the accuracy of information and expressed a "belief' asto three to four times. Baker testified to working overtimefour to five times before October 2, 1970. Her other testimonyrevealed that she clearly was off on one of the Saturdaysbetween the last of August and October 3, 1970. Green wassure and unsure of the number of times involved. It appearsthat line 1 may have worked on two Saturdays on overtimeline assembly work between late August and October 3, 1970.On October 2, 1970, employees Green and Womble woreunion buttons to work. According to Green's credited tes-timony, there were about five other employees in her depart-ment wearing union buttons about this time. Who they wereand the amount of overtime work they may or may not havehad during the alleged discriminatory period is not revealed.The facts reveal that Mary Baker engaged in activity in sup-port of the Union prior to October 2, 1970. There is noevidence, however, to reveal company knowledge or belief ofher union activities or desires until late in November 1970.On October 2, 1970, the facts reveal that toward the endof the workday assembly line 2 was working on a clockdesignated as No. 930." There is no evidence that any of theother lines, on October 2, 1970, were working on clock No.930.20 Line 2 employees were directed to work overtime onclock No. 930 on October 3, 1970. Some of the employeesnormally on line 2 were unavailable for the overtime work.The Respondent selected other employees for the replace-ment needs and filled out line 2 for the overtime work.On October 3, 1970, Respondent engaged in overtimeproduction of clcok No. 930-at the place where assemblyline 2 normally worked and with the basic assembly line 2crew plus fill-ins.°The Respondent manufactures and produces clocks°The General Counsel's questions directed to Robertson attempted to,but did not, develop thatas a fact line1worked on clock No 930 on October2, 1970 Even if line 1 had worked on clock No 930 up to 2 p m , assuggestedby thequestion, the evidence is not sufficient to reveal that anyproduction change was discriminatorily motivated SPARTUS CORPORATIONOn October 16, 1970,assembly line 2 was engaged in workon a nonchime-type clock.During the afternoon of October16, 1971, there were production plans for overtime work onthis typeof clock.Employees on assembly line 2 were in-structed to report to work on October 17, 1970, for overtimework.Around 4 p.m. production orders changed and it wasdecided to produce clcok No. 930 with overtime work. Re-spondent, on October 17, 1970, produced clock No. 930 withovertime work with the basic assembly line 2 crew plusfill-ins."The General Counsel appears to contend that the timingof events as to the usage of assembly line 2 on October 3 and17 for overtime work reveals discriminatory conduct. TheGeneral Counsel appears to contend that the usage of line 2with fill-in employees was a pretextuous device to cover updiscrimination against Green,Baker,and Womble. It wouldappear that,if this were his theory,he would contend thatother employees,who normally worked on line 1 and who didnot receive overtime work on October 3 and 17, 1970, werealso victims of discrimination.In any event,the Respondent,insofar as the evidence shows, followed its normal practice ofassignment of work to the assembly line producing the clockdesired at the end of the workday on October 3, 1970. Thefacts also reveal a proper basis for the assignment of assemblyline work to assembly line 2 on October17, 1970. In sum, thefacts fail to reveal that the assignment of overtime work toassembly line 2 on October3 or 17,1970, was a pretest tocover up discrimination in the assignment of work,or lackthereof,to Baker,Green,orWomble.The General Counsel contends and witnesses Green,Baker,and Womble generally testified to the effect that inpractice seniority was followed in the assignment of suchovertime work on an individual basis.Robertson crediblytestified to the effect that the determination was based on skilland experience and that seniority came into play only wheneverythingelse was equal.I note that Bakercredibly testifiedthat in the past when she desired overtime work she asked herleadgirl to indicate to her supervisor her availability anddesires. I am persuaded that,if seniority were the fixed andcontrolling policy in the assignment of overtime,Baker's re-quest of her leadgirl would be meaningless and that she wouldnot have made such request.If seniority were a fixed andcontrolling policy as to overtime,the employee would eitherbe entitled to the work or not. I am persuaded that witnessesGreen,Baker,and Womble have confused the fact that, gen-erally speaking,older employees are more experienced thannewer employees and thus mistakenly believed that aspects ofseniority had more controlling weight than they did.In sum,I credit Robertson's testimony to the effect that assignmentof overtime work on an individual basis was based on experi-ence,skills, and judgment as to who was best qualified andthat seniority only had a bearing where other factors wereequal.Iwould note that I found Robertson to be a credible wit-ness in her testimony as to the basis of selection of employeesfor the assembly line and subassembly jobs. I find thereforethat the individual employees selected for work were selectedbecause of nondiscriminatory reasons and because of Re-spondent's belief that they were the best qualified employeesfor the work involved.I credit Robertson's testimony to theeffect that neither Baker,Green, nor Womble were excludedfrom overtime work opportunities because of their union ac-tivities or desires" There is nothing in the evidence to reveal that the changed needs wereother than bona fide143There wasmuch testimony as tothe jobsin assembly andsubassemblythatBaker,Green, and Womble had done orcould do.There was also much testimony as to the employeeswho workedduring the alleged discriminatoryperiod. Suchtestimony touchedspecifically on many of the jobskills andexperiences of someof the employeesand generally as toothers.There is nothing in the evidence to suggest that Baker,Green,orWomble wereas skilled or experienced,or moreskilled and experienced,as tothe specific jobsthan the em-ployees selectedfor work duringthe alleged discriminatoryperiod.Finally, the facts reveal thatassembly line 1 with Baker,Green, and Womblewas used on overtimeline assemblylinework on December12, 1970.Considering all of the foregoing,I concludeand find thatthe factsfail to reveal that the Respondent, by assignmentsof overtime line assemblywork from October 3, 1970, toDecember26, 1970,discriminated against Green,Baker, orWomble.2. Subassembly workDuring the alleged discriminatory period(October 3,1970-December 26, 1970)the Respondent assigned overtimesubassembly work to certain employees on certain Saturdaystherein.Employees Baker, Reen,and Womble did not receiveovertime subassembly work during this period of time.As previously indicated,the facts would reveal a basis ofcompany knowledge of employees Green'sand Womble'sunion activities.There is no evidence to reveal that Respond-ent had knowledge or belief of employee Baker's union activi-ties or desires prior to late November 1970.Each of the three alleged discriminatees had performed orhad ability to perform some of the subassembly work per-formed during the alleged discriminatory period.There is noevidence to establish that their experience or qualifications forthe specific jobs performed were as good as or better than thepersons who received the overtime work.The evidence alsoreveals that Womble had not been assigned overtime subas-sembly workin the past.The main gist of General Counsel's contention and thethrust of the alleged discriminatees'testimony is to the effectthat assignment of overtime work in subassembly should havebeen assigned on the pure basis of seniority. As indicatedpreviously,I discredit such testimony and reject such conten-tion.As indicated,I find it hard to believe that if the Re-spondent's policy of overtime job assignment were based onseniority considerations, Baker would have found it necessaryor useful to advise her leadgirl of her desire for overtimework.If seniority were the controlling basis, the employeewould either be entitled to the work assignment or not, andthe need for requesting overtime work would be futile anduseless.As indicated, I credit Robertson's testimony to theeffect that job skills, experience,and ability to do the jobneeded were the major factors, that seniority was only consid-ered if other factors were equal,that selection of employeesfor overtime subassembly work was nondiscriminatory, andthatGreen, Baker,and Womble were not excluded fromconsideration for overtime work because of their union ac-tivity or desires.The General Counsel appears to contend and the thrust ofthe alleged discnminatees'testimony is to the effect that Re-spondent adopted a policy in late September or August 1970wherein overtime subassembly work during the regular work-week would be assigned to subassembly employees and onSaturday would be assigned to the"older"line employees.The thrust of the alleged discriminatees' testimony is to theeffect that they were so advised by Supervisor Robertson. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is clear that in 1968 and 1969 Respondent, during theovertime season,had allowed some assembly line employeesto clock in and clock out an hour before and after work forovertime subassembly work. Green's andBaker's testimonyas to the selection of employees from assembly line is notclear. They appear to confuse the word "older" with assem-bly line employeesand "newer" with subassemblyline em-ployees and "older" and "newer" as terms of general com-parison forassembly lines.Their testimony to an extentsuggeststhat subassembly line employees were not used forovertime work. Womble's testimony reveals that she did notin 1968 or 1969 do any subassembly overtime work. Consid-ering the foregoing and Robertson's appearance as a morereliablewitness upon the point, I credit Robertson's tes-timony to the effect that Respondent's policy was to assignthe more capable person to the job desired.It is clear thatRespondent, in late August or early Septem-ber 1970, decided that the clocking in and clocking out ofemployees to do subassembly work during the regular work-day was not efficient. It is also clear that Respondent advisedassembly line employees that they would not be afforded theopportunity at overtime subassembly work during the regularworkweek. The alleged discriminatees testified to the effectthat they were told by the leadgirl and Supervisor Robertsonthat the subassembly employees would do the overtime subas-sembly work during the regular week and that the assemblyline girlswould get overtime assembly line and subassemblywork on Saturdays.Robertson does not specifically deny the conversation at-tributed to her. Robertson does specifically testify to the effectthatboth subassemblyemployees and assemblyline em-ployees were considered prior to October 3, 1970, for Satur-day overtime work. Considering the nature of the total tes-timony, I credit thealleged discriminatees'testimony as toRobertson's conversation to the extent that they were toldthat there would be overtime opportunities as to assemblyline and subassembly work on Saturday. I do not credit thetestimony, to the extent that it might be so interpreted, thatRobertson expresseda guaranteeof overtime subassemblywork on Saturday to assembly line employees to the exclusionof regular subassembly employees. I find that such interpreta-tion would be contrary to the logical consistency of all of thefacts. I find it reasonable to believe that Robertson's conversa-tion to the assembly line employees involved was not anexpressionof specific policy but a day-to-day explanation ofwhy the employees were not getting overtime subassemblywork duringthe regularweek. I find it clear that Respondentconsidered it received more efficient production from em-ployees who normally performed the specific work. At thetime,Respondent very well may have planned daily overtimefor subassembly employees, contemplating 50 hours in a 5-day workweek,realizingor believing that 58 hours would betoo much for total efficiency and intending to use others forovertime if needed on Saturday. During the alleged dis-criminatory period, such records as are in evidence indicatethat the employees utilized for subassembly work on theSaturday involved had not worked overtime during the regu-larworkweek. From all of this, I am persuaded that theRespondent did not intend to exclude subassembly employeesfrom Saturday overtime and that the use of such employeesfor overtime subassembly work was consistent with policyand practice.Considering all of the foregoing, I conclude and find thatthe facts fail to establish that Respondent discriminated in itsassignmentof overtime subassembly work to the alleged dis-cnminateesduring the period of time October 3 to December26, 1970. Accordingly, it will be recommended that the com-plaint allegation of discriminatory conduct (in violation ofSection 8(a)(1) and (3) in the failure to select Baker, Green,and Womble be dismissed."L.The Objections1.Objections 1, 2, and 31.On or about December 18, 1970, the Employer, byits agents, representatives and supervisors, informed theemployees that it would close the plant if the employeesselected Petitioner in the forthcoming election.2.On or about December 1, 2 and 4, 1970, the Em-ployer, by its agents, representatives and supervisors,threatened to move the plant if the employees selectedPetitioner as their collective bargaining representative inthe forthcoming election.3.Throughout the course of the campaign, the Em-ployer, by its agents, representatives and supervisors,stressed to employees that if they selected Petitionerstrikes were inevitable.The facts relating to the above objections have already beenset forth, considered, and disposed of with respect to compan-ion complaint issues. Suffice it to say the facts do not revealthat Objections 1, 2, and 3 have merit. It will be recom-mended that Objections 1, 2, and 3 be overruled.2.Objection 44.On or about December 1, 7 and 15, 1970, the Em-ployer, by its agents, representatives and supervisors,questioned its employees as to how they would vote inthe forthcoming election.The facts relating to this objection have previously been setforth with regard to companion complaint issues. Conductviolative of Section 8(a)(1) has been found with respect tosuch conduct by Bradford, Kemp, and Goodin. Accordingly,it follows that such conduct constitutes conduct which inter-fered with the results of the election held in Case 26-RC-3895 on December 18, 1970.213.Objection 66.On or about October 27, December 1 and 2, 1970,the Employer, by itsagents, representatives and super-visors, informed its employees that, if they selected Peti-tioner in the forthcoming election, the Employer wouldrefuse to negotiate with Petitioner.The facts relating to the foregoing Objection have been setforth with respect to companionissuesin the complaint case.Suffice it to say that the facts therein do not reveal that theEmployer informed its employees that, if they selected Petitioner in the election, the Employer would refuse to negotiatewith Petitioner. Accordingly, it will be recommended thatthis Objection be overruled.4.Objection 88.Commencing on or about October 26, 1970, andcontinuing thereafter, it, by its officers,agentsand repre-sentatives, deniedMaryBaker,Ethel Green and PatsyWomble overtime because of their membership and ac-tivities on behalf of Petitioner." There was also some work of a nonassembly line and nonsubassemblytype performed during the alleged discriminatory period It suffices to saythat the facts reveal that the selection of employees for such work, or thefailure to select other employees for such work, was all based on nondis-criminatory reasons For the same reasons as previously indicated, suchfacts do not reveal acts of discrimination in violation of Section 8(a)(1) and(3)" The petition was filed on October 26, 1970 All of the objectionspertain to conduct occurring after such date and to December 18, 1970. SPARTUS CORPORATION145The facts with respect to this issue have been previously setforth. Such facts do not reveal violative conduct on the partof the Respondent-Employer with respect to the question ofovertime work for Baker, Green, or Womble. It will berecommended that Objection 8 be overruled.5.Objection 99.On or about December 15, 1970, and continuinguntil the date of the election, the Employer, by its agents,representatives and supervisors, forced employees towear"Vote No" buttons.The facts clearly reveal that "vote no" buttons were atSupervisor Goodin's desk, that Goodin knew of the presenceof the "vote no" buttons, and that Goodin actively en-couraged employees to wear the "vote no" buttons aroundDecember 14, 1970. Accordingly, the facts clearly supportthe objection and I so find. It will be recommended that theobjection be sustained."6.Objection 1212. Throughout the course of thecampaign, the Em-ployer, by its agents, representatives and supervisors,refused to allow employees interested in the Petitioner toattend meetings held by the Employer.The facts relating to this Objection have previously been setforth with regard to a companion issue in the complaint case.Such facts as found do not reveal interference with the resultsof the election. Accordingly, it will be recommended thatsuch Objection be overruled.7.Objection 14Objection 14 was withdrawn by Petitioner at the hearing.Such withdrawal request was granted by the Trial Examiner.IV THE EFFECTOF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent's opera-tions described in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerceV THE REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, it will be recommended that it ceaseand desist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.Upon the basis of the above findings of fact and upon theentire record in the case, I make the following:labor practices within the meaning of Section 8(a)(1) of theAct.4.The aforesaid unfair labor practices are unfair practicesaffectingcommerce within themeaning ofSection 2(6) and(7) of the Act.5.The facts establish,as alleged inObjections 4 and 9, thatthe Employer has interfered with the holding of a free elec-tion on December 18, 1970.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,I hereby issue the following recommended:25ORDERRespondent, Spartus Corporation, its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a) Interrogatingits employees concerning their or otheremployees'union affiliationor activties or voting desires in anNLRB representation election ina mannerconstituting inter-ference, restraint, or coercion within themeaningof Section8(a)(1) of the Act.(b) Instructing employees to conduct polls and interrogatefellow employees as to their union activities, desires, andvoting desires as regards an NLRB representation election.(c) Instructing employees to report back the result of inter-rogation and polls concerning other employees' union activi-ties, desires, and voting desires as regards an NLRB represen-tation election.(d) In any like manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, join, or assist any labor organizations,to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the pur-pose of collectivebargainingor other mutual aid or protec-tion as guaranteed by Section 7 of the Act, and to refrain fromany and all such activities.2. Take the following affirmative action designed to effectu-ate the policies of the Act:(a) Post at its premises at Louisville, Mississippi, copies ofthe attached notice marked "Appendix."" Copies of saidnotice, on forms provided by the Regional Director for Re-gion 26, after being duly signed by the Respondent's repre-sentative, shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reasona-ble steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(b) Notify the Regional Director for Region 26, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply herewith."CONCLUSIONS OF LAW1. Spartus Corporation is an employer within the meaningof Section 2(2) of the Act and is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. International Union of Electrical, Radio and MachineWorkers, AFL-CIO, CLC and its Local 664, are now, andhave been at all times material herein, labor organizationswithin the meaning of Section 2(5) of the Act.3.By interfering with, restraining, and coercing its em-ployees in the exercise of rights guaranteed in Section 7 of theAct, the Respondent has engagedin and is engagingin unfair" Lyon, Incorporated,145 NLRB 54" In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and order, and all objections thereto shallbe deemed waived for all purposes" In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read "POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING AN OR-DER OF THE NATIONAL LABOR RELATIONS BOARD "" In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify the Regional Director for Region 26, in writing, within 20 days fromthe date of this Order, what steps the Respondent has taken to comply(Cont ) 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT IS FURTHER RECOMMENDEDas to those allegations ofthe complaint found to be without merit, as indicated in theDecision herein, that such allegations be dismissed.IT IS FURTHER RECOMMENDED that Objections 1, 2, 3, 6,8, and 12 be overruled. It is also recommended that Objec-tions 4 and 9 be sustained. It is also further recommendedthat the NLRB representation election in Case 26-RC-3895,held on December 18, 1970, be set aside."herewith "" It is noted that the Regional Director's order set forth that after theTrial Examiner's dispositionof this matter the objection case be transferredto and continued before the Board and that Sections 102 46 and 102 69(e)of theNational LaborRelations Board's Rules and Regulations,Series 8, asamended, govern the filing of exceptionsIT IS FURTHER RECOMMENDED that the Board direct thata second election by secret ballot be conducted among theemployees in the appropriate unit, at such time as the Re-gional Director for Region 26 deems appropriate and underhis direction and supervision and pursuant to the NationalLabor Relations Board Rules and Regulations, Series 8, asamended. It is recommended that the eligibility of voters shallbe in accord with the eligibility of voters' requirements setforth inJ P. Stevens & Co., Inc.,167 NLRB 266.IT IS FURTHER RECOMMENDED that the Employer shall berequired to file an election eligibility list with the RegionalDirector in accord with and for the purposes set forth inExcelsior Underwear Inc.,156 NLRB 1236.